CONCURRING OPINION.
GRAVES, J.
— I fully concur with the views of our brother Brown in this case.' This record cannot be fairly read without reaching the conclusion that the plaintiffs in this suit in equity are but the “stool pigeons” of B. Clark Hyde, the défendant in the case of the State of Missouri v. B. Clark Hyde. And further that the suit was not brought in good faith for the purpose of protecting the public funds of Jackson county, but was covinously brought to prevent the trial of one charged with a most heinous crime, i. e., murder by the cold and premeditated method of poisoning.
In this case it must not be forgotten that these plaintiffs have appealed to a court of conscience, not a court of law. In such court their own conscience can be “sifted” and if there be “dross” therein, they should be refused that relief which can only come from a court of conscience. They should come not only with clean hands, as the ancient rule reads, but they must come with an open breast and explain honestly to such court of conscience their appeal to it for relief. They cannot aver one alleged reason (even though it be well' founded in law) for asking relief and hide from such court the real moving reason for their suit, and ask the court, which they thus seek to deceive, to give them relief in equity. Grant it that if as honest and honorable taxpayers they were seeking to protect *526a public fund they should have relief in equity, yet when it is made to appear that such is not the real purpose, but the real purpose is a venal and corrupt one, a court of equity should wash its hands of such a cause at. the first open door. This the chancellor nisi did, and his judgment should be affirmed. If the public treasury is about to be looted, as plaintiff’s counsel insist, there are no doubt good citizens enough in the county who will look after the county’s welfare, with that sole purpose in view, and who will not pay their counsel from the funds of another, which other has more interests in this suit than the plaintiffs herein. This is one of the most typical causes calling for a prompt dismissal of the bill by a court of conscience. Courts of equity should not be trifled with by parties plaintiff having the motives shown in the instant case. The sacred field of equity should not be open to such parties. They should be met at the threshold and have the beauties and grandeur of equitable jurisprudence explained to them, and be there reminded that he who would darken the portals of equity must not only enter with clean hands, but must come with an honest heart and an open countenance — that nothing should be hid from the eye or the ear of the chancellor. Equity despises deceit and fraud and will not countenance it. Hiding the real purpose of a suit is an abomination in the eyes of equity and deserves to be condemned. The chancellor nisi did so. Let his righteous and equitable judgment prevail.
Bond, J., concurs in these views.'